Citation Nr: 1128239	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to November 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

FINDING OF FACT

The Veteran's hepatitis C is not etiologically related to any injury, illness or disease incurred during active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hepatitis C as it was incurred during service when he received a blood transfusion.  In statements to VA, the Veteran reported that he received a gunshot wound to the chest during an in-service mugging that occurred in May 1981.  He was hospitalized at a private facility and underwent a blood transfusion.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service records are negative for evidence of treatment, complaints, or diagnoses pertaining to hepatitis C.  The Veteran was hospitalized for a gunshot wound to the chest in May 1981, but available records only indicate treatment with a chest tube for hemopneumothorax.  In May 1982, the Veteran was admitted to a naval medical center where the bullet in his anterior chest was removed.  The operation report does not indicate that a blood transfusion was conducted and there were no complications during the surgery.  The Veteran was physically normal at the separation examination in October 1984 and there were no indications of hepatitis C.  

The post-service medical record establishes a current diagnosis of hepatitis C.  The Veteran has undergone treatment for hepatitis C at the Philadelphia VA Medical Center (VAMC) since November 2004 and during the May 2005 VA examination he reported that he was diagnosed with the condition in approximately 2000.  The Veteran was also diagnosed with chronic hepatitis C infection by the April 2010 VA examiner.  In addition, while service records do not document that the Veteran received a blood transfusion, he clearly received some treatment for a gunshot wound to the chest in May 1981 and 1982.  The Board therefore finds that the first two elements of service connection-a current disability and in-service injury-are demonstrated.  

With respect to the third element of service connection, a nexus between the current hepatitis C and the in-service injury, the Veteran has not reported a continuity of symptoms.  The history he has provided is to the effect that he incurred hepatitis C during service due to a blood transfusion in May 1981, but was not diagnosed with the disease until 2000.  In any event, the record is also negative for competent medical evidence of a link between the Veteran's hepatitis C and service.  The May 2005 and April 2010 VA examiners both determined that it was not possible to attribute the Veteran's hepatitis C to an in-service blood transfusion, as there was no documentation of a transfusion in the service records.  Furthermore, both examiners noted that the Veteran had other risk factors for hepatitis C including drug use.

The Board has considered the statements of the Veteran connecting his hepatitis C to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his hepatitis, but finds that his opinion as to the cause of the disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty.  In addition, there is no competent medical evidence that the Veteran's hepatitis C is related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's hepatitis C and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an August 2006 letter accompanying his statement of the case (SOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the April 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran also reported undergoing treatment and a blood transfusion at the University of Medicine and Dentistry of New Jersey (UMDNJ) during service when he received a gunshot wound to the chest.  Service treatment records confirm that the Veteran was shot in the chest in May 1981, hospitalized for two weeks, and treated with chest tube.  VA has made multiple attempts to obtain records from the UMDNJ pertaining to the Veteran's claim, but has been unsuccessful in retrieving these records.  An August 2005 response from UMDNJ indicated that there was no record of the Veteran receiving treatment at their facility, however, in March 2008 the hospital replied that a new medical release (that conformed to HIPPA) was required along with additional identifying information for the Veteran.  In February 2008, the Veteran was informed of the steps VA had taken to retrieve his records, and he responded in March 2008 with a letter stating that he was attempting to obtain the records himself.  No records were received from the Veteran, so VA again asked that he complete a medical release in March 2008 and December 2009.  No response to these requests was received.  

VA has made reasonable attempts to associate records from UMDNJ with the claims folder, to include multiple requests to the hospital facility and the Veteran.  The Veteran has not responded to VA's most recent attempts to obtain a medical release authorizing them to retrieve these records.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop the claim rests with the Veteran himself.

Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claim.  The Board notes that the May 2005 and April 2010 VA examiners provided medical opinions that were essentially speculative as they found not possible to determine whether the Veteran incurred hepatitis C due to an in-service blood transfusion.  Nevertheless, the Board finds that the provided medical opinions are adequate.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In this case, the complete claims file and records of the Veteran were reviewed by the examining physicians, physical examinations and laboratory tests were conducted, and the Veteran provided the history of the claimed condition.  The examiners also stated why a non-speculative opinion was not possible, specifically, because of the lack of documentation of the reported blood transfusion during active duty service.  See id.  Therefore, the Board finds that the medical opinions of the May 2005 and April 2010 examiners are adequate.  
The Board also finds that VA has complied with the December 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, additional treatment records from the Philadelphia and Coatesville VAMCs were added to the record and the Veteran was provided a second VA examination and medical opinion in April 2010.  VA also made additional attempts to obtain records from the UMDNJ, as discussed above.  The case was then readjudicated in April 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for hepatitis C.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


